In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition and was considered in a manner prescribed by law. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that an alternative writ of prohibition be, and the same is hereby, granted, and that proceedings in case No. 7655, Medina County Common Pleas Court, are hereby stayed until further order of this court, effective August 3, 1992.
IT IS FURTHER ORDERED by the court that on or before August 17, 1992, respondent shall show cause why a peremptory writ of mandamus should not be issued.
Holmes, Wright and H. Brown, JJ., dissent.